     Case 2:19-cr-00121-JAM-AC Document 55 Filed 08/27/20 Page 1 of 2


1    HEATHER E. WILLIAMS, State Bar No. 122664
     Federal Defender
2    HARRY SIMON, State Bar No. 133112
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     (916) 498-6666; FAX (916) 498-6656
5
     Attorneys for Defendant
6
     JABARI MONSON
7
                                            UNITED STATES DISTRICT COURT
8
                                          EASTERN DISTRICT OF CALIFORNIA
9
      UNITED STATES OF AMERICA                        ) Case No. 2:19-cr-00121-JAM-AC-1
10                                                    )
11                         Plaintiff,                 ) ORDER SEALING EXHIBIT B TO MOTION
                                                      ) FOR COMPASSIONATE RELEASE
12               v.                                   )
                                                      )
13    JABARI MONSON,                                  )
                                                      )
14
                           Defendant.                 )
15                                                    )
                                                      )
16                                                    )
                                                      )
17
18
               Pursuant to Local Rule 141(b) and based upon the representation contained in the
19
     Government’s Request to Seal, IT IS HEREBY ORDERED that Defendant’s Exhibit B to
20
     Motion for Compassionate Release pertaining to Defendant shall be SEALED until further order
21
     of this Court.
22
               It is further ordered that electronic access to the sealed documents shall be limited to the
23
     United States and counsel for the defendant.
24
               The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S.
25
     District Court for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for
26
     the reasons stated in Defendant’s Request, sealing Defendant’s Request and Exhibits B and C
27
     serves a compelling interest. The Court further finds that, in the absence of closure, the
28


     [Proposed] Order Sealing Exhibit B to Motion
     For Compassionate Release                           1       United States v. Monson, Case No. 2:19-cr-00121-JAM-AC-1
     Case 2:19-cr-00121-JAM-AC Document 55 Filed 08/27/20 Page 2 of 2


1
     compelling interests identified by defendant would be harmed. In light of the public filing of its
2
     Notice to Seal, the Court further finds that there are no additional alternatives to sealing the
3
     Defendant’s Request and Exhibit B that would adequately protect the compelling interests
4
     identified by Defendant.
5
6
        Dated:         August 26, 2020                   /s/ John A. Mendez
7                                                    UNITED STATES DISTRICT COURT JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     [Proposed] Order Sealing Exhibit B to Motion
     For Compassionate Release                         2        United States v. Monson, Case No. 2:19-cr-00121-JAM-AC-1
